          Case 2:13-cv-01957-TLN-CKD Document 191 Filed 05/27/20 Page 1 of 2


 1   BOUTIN JONES INC.
     Robert D. Swanson, SBN 162816
 2   555 Capitol Mall, Suite 1500
     Sacramento, CA 95814
 3   Telephone:   (916) 321-4444
     Fax:         (916) 441-7597
 4
     LEASON ELLIS LLP
 5   Robert M. Isackson, Pro Hac Vice
     Matthew L. Kaufman, Pro Hac Vice
 6   Henry A. Gabathuler, Pro Hac Vice
     1 Barker Avenue, 5th Floor
 7   White Plains, NY 10601
     Telephone:     (914) 821-3079
 8   Fax:           (914) 280-0023

 9   Attorneys for Plaintiff and Cross-Defendant
     Repro-Med Systems, Inc.
10
     HICKS THOMAS, LLP
11   John B. Thomas
     700 Louisiana St., Suite 2000
12   Houston, TX 77002
13   Phone:        (713) 547-9106
     Fax:          (713) 547-9150
14
     RAMEY & SCHWALLER, LLP
15   William P. Ramey, III
     5020 Montrose Blvd., Suite 750
16   Houston, TX 77006
17   Phone:        (713) 426-3923
     Fax:          (832) 900-4941
18
     Attorneys for Defendant and Counterclaimant
19   EMED Technologies Corporation

20
                               UNITED STATES DISTRICT COURT
21                            EASTERN DISTRICT OF CALIFORNIA

22
     REPRO-MED SYSTEMS, INC.,       )                  Case No: 2:13-cv-01957-TLN-CKD
23                                  )
               Plaintiff,           )
24                                  )                  STIPULATION OF DISMISSAL UNDER
         v.                         )                  RULE 41 FED.R.CIV.P. AND ORDER
25                                  )
     EMED TECHNOLOGIES CORPORATION, )
26                                  )
               Defendant.           )
27                                  )

28
                                                   1
                  STIPULATION OF DISMISSAL UNDER RULE 41 FED.R.CIV.P. AND ORDER
           Case 2:13-cv-01957-TLN-CKD Document 191 Filed 05/27/20 Page 2 of 2


 1          The parties to this action having settled their dispute, it is hereby stipulated and agreed by

 2   and between the parties to this action, represented by their attorneys, as follows:

 3          1. The action, including all claims and counterclaims, are hereby dismissed with

 4              prejudice.

 5          2. Relief sought in any pending motions by any of the parties is denied.

 6          3. Each party is to bear its own costs and expenses and attorney fees.

 7   So agreed and stipulated.

 8

 9   DATED: May 26, 2020                           BOUTIN JONES INC.
10

11                                                 By:     /s/ Robert D. Swanson
                                                           Robert D. Swanson
12                                                         Attorneys for Plaintiff and
                                                           Counter-Defendant
13                                                         Repro-Med Systems, Inc.
14

15   DATED: May 26, 2020                           RAMEY & SCHWALLER, LLP
16

17                                                 By:     /s/ William P. Ramey, III
                                                           William P. Ramey, III
18                                                         Attorneys for Defendant and
                                                           Counterclaimant EMED Technologies
19                                                         Corporation
20

21

22

23          IT IS SO ORDERED.

24

25   Dated: May 27, 2020
                                                              Troy L. Nunley
26                                                            United States District Judge
27

28
                                                      2
                   STIPULATION OF DISMISSAL UNDER RULE 41 FED.R.CIV.P. AND ORDER
